                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


     HARRISON HUMPHRIES,

               Plaintiff,                           Case No. 18-cv-12123

                  v.                         UNITED STATES DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
   COMMISSIONER OF SOCIAL
  SECURITY ADMINISTRATION,                    UNITED STATES MAGISTRATE JUDGE
                                                 STEPHANIE DAWKINS DAVIS
              Defendant.
                                       /

OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTION [#14],
 ACCEPTING AND ADOPTING REPORT AND RECOMMENDATION
    [#13], GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT [#12], AND DENYING PLAINTIFF’S MOTION FOR
                  SUMMARY JUDGMENT [#11]

                                I. INTRODUCTION

      This matter is before the Court on Plaintiff and Defendant’s Cross-Motions

for Summary Judgment.       The Court referred this matter to Magistrate Judge

Stephanie Dawkins Davis, who issued a Report and Recommendation on June 25,

2019 Granting Defendant’s Motion and Denying Plaintiff’s Motion. Dkt. No. 13.

Plaintiff has filed a timely Objection to that Report and Recommendation. Dkt.

No. 14.

      Present before the Court is Plaintiff’s Objection to Magistrate Judge Davis’

Report and Recommendation. For the reasons set forth below, the Court will

                                       -1-
OVERRULE Plaintiff’s Objection [#14], ACCEPT and ADOPT the Report and

Recommendation [#13], GRANT Defendant’s Motion for Summary Judgment

[#12], and DENY Plaintiff’s Motion for Summary Judgment [#11].

                                  II. BACKGROUND

      Magistrate Judge Davis’ Report and Recommendation sets forth the relevant

background in this case. The Court will adopt those findings here:

      Humphries filed an application for a period of disability, disability insurance
      benefits, and supplemental security income on November 10, 2014, alleging
      disability beginning on April 1, 2007. The claims were initially disapproved
      by the Commissioner on February 19, 2016. Humphries requested a hearing
      and on June 27, 2017, he appeared with counsel before Administrative Law
      Judge (“ALJ”) J. William Callahan, who considered the case de novo. In a
      decision dated November 20, 2017, the ALJ found that plaintiff was not
      disabled.      The ALJ’s decision became the final decision of the
      Commissioner when the Appeals Council, on May 31, 2018, denied
      plaintiff’s request for review.

Dkt. No. 13, p. 2 (Pg. ID 775) (internal citations omitted).

      Magistrate Judge Davis then went on to summarize the ALJ’s findings as

follows:

      Humphries, born July 7, 1982, was 24 years old on the alleged disability
      onset date. His date last insured is December 31, 2007. He attended school
      through 11th grade and has past relevant work as a machine feeder,
      groundskeeper, child monitor/babysitter, and odd job worker. Humphries
      was injured in a car accident in April 2006, which resulted in hip
      replacement surgery. He was involved in a second car accident in 2009.

      The ALJ applied the five-step disability analysis and found at step one that
      Humphries had not engaged in substantial gainful activity since April 1,
      2007, the alleged onset date. At step two, the ALJ found that Humphries’
      left acetabular fracture status post open reduction internal fixation, history of

                                         -2-
      L5 plexopathy, morbid obesity, history of traumatic brain injury with loss of
      consciousness, diabetes mellitus type II, and generalized anxiety disorder
      were “severe” within the meaning of the second sequential step. However,
      at step three, the ALJ found no evidence that plaintiff’s impairments singly
      or in combination met or medically equaled one of the listings in the
      regulations.

      Thereafter, the ALJ assessed plaintiff’s residual functional capacity (“RFC”)
      as follows:

      After careful consideration of the entire record, the undersigned finds that
      the claimant has the residual functional capacity to perform sedentary work
      as defined in 20 CFR 404.1567(a) and 416.967(a) except maximum lifting
      and carrying of 5 pounds in one hand; maximum standing of 15 minutes at a
      time; not able to climb ladders, ropes, or scaffolds; not able to climb ramps
      or stairs; only occasionally able to balance or stoop; not capable of kneeling
      or crawling; only incidentally being able to crouch, meaning one time per
      hour for one minute; no manipulative, visual or communication limitations;
      must avoid and cannot be exposed to hazards such as unprotected heights,
      fast moving, sharp surfaces or objects or fast moving, heavy machinery;
      capable of occasional driving; he is limited to unskilled work with only
      occasional interaction with the general public and frequent interaction with
      coworkers; might be off task 10% of the day in addition to regular breaks
      and may miss one day per month for valid reasons.

      At step four, the ALJ found that plaintiff was unable to perform any past
      relevant work. At step five, the ALJ denied plaintiff benefits because he
      found that there were jobs that exist in significant numbers in the national
      economy that plaintiff can perform.

Id. at pp. 3-4 (Pg. ID 776-77).

                                  III. LEGAL STANDARD

      “The district court has jurisdiction to review the Commissioner’s final

administrative decision pursuant to 42 U.S.C. § 405(g).” Sparrow v. Comm’r of

Soc. Sec., 2016 WL 1658305, at *1 (E.D. Mich. Mar. 30, 2016). “The district



                                          -3-
court’s review is restricted solely to determining whether the ‘Commissioner has

failed to apply the correct legal standard or has made findings of fact unsupported

by substantial evidence in the record.’” Id. (quoting Sullivan v. Comm’r of Soc.

Sec., 595 F. App’x 502, 506 (6th Cir. 2014)). “Substantial evidence is ‘more than

a scintilla of evidence but less than a preponderance; it is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.’” Id. (quoting

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

      “The Court must examine the administrative record as a whole, and may

consider any evidence in the record, regardless of whether it has been cited by the

ALJ.” Id. “The Court will not ‘try the case de novo, nor resolve conflicts in the

evidence, nor decide questions of credibility.’” Id. (quoting Cutlip v. Sec’y of

Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)).                   “If the

Commissioner’s decision is supported by substantial evidence, ‘it must be affirmed

even if the reviewing court would decide the matter differently and even if

substantial evidence also supports the opposite conclusion.’” Id. (quoting Cutlip,

25 F.3d at 286).

                                  IV. DISCUSSION

      Plaintiff raises two objections to Magistrate Judge Davis’ June 25, 2019

Report and Recommendation. First, Plaintiff asserts that Magistrate Judge Davis

erred in finding that the ALJ’s decision was supported by substantial evidence.



                                         -4-
Second, Plaintiff contends that Magistrate Judge Davis erred when she determined

that the ALJ properly evaluated and considered the side effects of his medications.

The Court will address each of these objections, more in depth, below.

         A. Magistrate Judge Davis did not Err in Concluding that the ALJ’s
            Decision was Supported by Substantial Evidence.

      In his first objection, Plaintiff suggests that the ALJ made two erroneous

findings that were overlooked by Magistrate Judge Davis. First, Plaintiff maintains

that “medical documentation” and his own “testimony” support the conclusion that

“he would be off task more than 20% of the work day, making it impossible for

him to sustain work.” See Dkt. No. 14, p. 4 (Pg. ID 805). As such, he argues that

the ALJ’s finding that he might only be off task for 10% of any given work day

was an insufficient estimate. Fatal to this argument, however, Plaintiff fails to

point to any specific “medical documentation” or “testimony” in the record that

would support his assertion. Hence, Plaintiff’s position lacks merit.

      Second, Plaintiff argues that the ALJ, in concluding Plaintiff was not

disabled, failed to consider his need to elevate his feet throughout the day and

utilize an assistive device when walking. In his brief, Plaintiff highlights the fact

that he suffers from a wide array of foot problems, including rashes, sores,

swelling, and excess fluid, all of which require him to elevate his feet 16 to 17

hours out of the day. Id. He also notes that he has been prescribed a cane to help

him walk and stand. Id.

                                         -5-
      The ALJ considered Plaintiff’s testimony regarding his foot pain, but

emphasized that there was no evidence in the record of him ever receiving

treatment for this pain. See Dkt. No. 7-2, p. 23 (Pg. ID 54). Moreover, with

respect to the swelling, Plaintiff acknowledged that there were no supporting

records, but claimed this was because he had only recently begun seeing an

internal medicine specialist.   See id.     The ALJ concluded that “[a]s for the

claimant’s statements about the intensity, persistence and limiting effects of his

symptoms, they are inconsistent because the record does not reveal treatment

commensurate with the limitations alleged by the claimant.” See id. at p. 24 (Pg.

ID 55).    In the absence of any objective medical evidence supporting his

complaints, the ALJ was well within his discretion to discount Plaintiff’s

testimony. See Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 249 (6th Cir. 2007)

(“[W]hile credibility determinations regarding subjective complaints rest with the

ALJ, those determinations must be reasonable and supported by substantial

evidence.”).

      Similarly, concerning Plaintiff’s required use of a cane, the ALJ rejected this

notion after referencing several instances in the record demonstrating that Plaintiff

could walk without one. See Dkt. No. 7-2, p. 24 (Pg. ID 55) (“Yet more recent

references (June 22, 2017[;] May 23, 2017[;] March 22, 2017[;] February 22,

2017[;] January 23, 2017[;] and November 22, 2016) [in] the record show[] the



                                          -6-
claimant was not using a cane, walker, or assistive device.”); Sparrow, 2016 WL

1658305, at *1 (“If the Commissioner’s decision is supported by substantial

evidence, it must be affirmed even if the reviewing court would decide the matter

differently and even if substantial evidence also supports the opposite

conclusion.”) (internal quotations omitted). But even if the ALJ had erred in this

finding, Magistrate Judge Davis correctly concluded that this would constitute a

harmless error. The reason being, the vocational expert testified that there were a

significant number of available jobs that Plaintiff could still perform even while

using a cane. See Dkt. No. 13, p. 24 (Pg. ID 797); Wilson v. Comm’r of Soc. Sec.,

378 F.3d 541, 546-47 (6th Cir. 2004) (“[A]n agency’s violation of its procedural

rules will not result in reversible error absent a showing that the claimant has been

prejudiced on the merits or deprived of substantial rights because of the agency’s

procedural lapses.”). Accordingly, the Court will Overrule Plaintiff’s Objection

#1.

         B. Magistrate Judge Davis did not Err in Determining that the ALJ
            Properly Evaluated and Considered the Side Effects of Plaintiff’s
            Medications.

      Plaintiff’s second objection claims Magistrate Judge Davis erred in

determining that the ALJ properly evaluated and considered the side effects of his

medications. The Court will disagree.




                                         -7-
      Citing the Sixth Circuit’s opinion in Farhat v. Secretary of Health and

Human Services, 1992 WL 174540, at *3 (6th Cir, July 24, 1992) (unpublished),

Magistrate Judge Davis’ Report and Recommendation explicitly stated that “a

claimant asserting debilitating medicinal side effects must present objective

medical evidence to support his claim.” See Dkt. No. 13, p. 25 (Pg. ID 798).

Because Plaintiff failed to present any such evidence at his hearing, Magistrate

Judge Davis concluded that the ALJ did not err in finding Plaintiff capable of

performing sedentary work. Even now, Plaintiff does not point to any objective

medical evidence in the record to support his claim of debilitating side effects. See

Farhat, 1992 WL 174540, at *3 (“[Plaintiff’s] allegations of the medication’s side-

effects must be supported by objective medical evidence.”).            Accordingly,

Plaintiff’s Objection #2 will also be Overruled.

                                  V. CONCLUSION

      For the reasons stated herein, the Court will OVERRULE Plaintiff’s

Objection [#14] to Magistrate Judge Davis’ June 25, 2019 Report and

Recommendation.        After reviewing the remainder of the Report and

Recommendation, the Court concludes that Magistrate Judge Davis reached the

correct decision.   Hence, the Court ACCEPTS and ADOPTS the Report and

Recommendation [#13] as this Court’s findings of fact and conclusions of law,




                                         -8-
GRANTS Defendant’s Motion for Summary Judgment [#12], and DENIES

Plaintiff’s Motion for Summary Judgment [#11].

      IT IS SO ORDERED.



Dated:      July 18, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, July 18, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -9-
